Case 20-06070-sms             Doc 1     Filed 04/27/20 Entered 04/27/20 15:03:13                     Desc Main
                                        Document     Page 1 of 14


                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

IN RE:                                                    |
                                                          |
ANTHONY CARVER MCCLARN,                                   |       CHAPTER 13
                                                          |
         DEBTOR                                           |       CASE NO. 14-75160-SMS
--------------------------------------------------------- | ------------------------------------------------------
                                                          |
ANTHONY CARVER MCCLARN,                                   |       ADVERSARY
                                                          |       CASE NO. ______________
         PLAINTIFF,                                       |
                                                          |
VS.                                                       |
                                                          |
CITIZENS TRUST BANK,                                      |
LOANCARE, LLC,                                            |
                                                          |
         DEFENDANTS.                                      |
__________________________________________|

                                                COMPLAINT

         COMES NOW the above Plaintiff, Anthony Carver McClarn, by and through counsel,

and files this Complaint against Citizens Trust Bank and LoanCare LLC (herein “Defendants”).

As grounds therefore, Plaintiff shows as follows:

                                                        1.

         The Court has jurisdiction to consider this Complaint pursuant to 28 U.S.C. Section 1334,

28 U.S.C. Section 151 and 28 U.S.C. Section 157.

                                                        2.

         The venue of this proceeding is proper before this Court pursuant to 28 U.S.C. Section

1408 and 1409.

                                                        3.

         The matter is a core proceeding within the contemplation of 28 U.S.C. Section 157.
Case 20-06070-sms       Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13           Desc Main
                                 Document     Page 2 of 14


                                              4.

       On May 31, 2007, Anthony Carver McClarn (“Plaintiff”) executed a promissory note and

mortgage in the amount of $178,450.00 at a fixed interest rate of 6.500% in favor of Citizens

Trust Bank, a Georgia Corporation (the “Note and Mortgage” or individually the “Note” and

“Mortgage”).

                                              5.

       Based upon information and believe, the Note is currently held by Citizens Trust Bank

(“Citizens”) and serviced by LoanCare, LLC (“LoanCare”).

                                              6.

       Citizens Trust Bank is a Georgia bank with headquarters located at 965 Martin Luther

King Jr. Drive, Nw, Atlanta, GA 30314 and a principal office located at 230 Peachtree Street

NW, Suite 2700, Atlanta, GA 30303-1561.

                                              7.

       LoanCare, LLC is a foreign limited liability company with a principal office located at

3637 Sentara Way, Virginia Beach, VA 23452 and doing business in the Northern District of

Georgia.

                                      BACKGROUND

                                              8.

       On December 30, 2014, Plaintiff filed a petition for relief under Chapter 13 of Title 11,

United States Code, 11 U.S.C. Sections 101 et. seq. (as amend, modified or supplanted, the

“Bankruptcy Code”).
Case 20-06070-sms        Doc 1     Filed 04/27/20 Entered 04/27/20 15:03:13        Desc Main
                                   Document     Page 3 of 14


                                               9.

       Plaintiff was not eligible for a discharge in this case; however, Plaintiff completed

payments under his chapter 13 plan and his case was closed January 17, 2019.

                                              10.

       The case was reopened on February 28, 2019 (Case No. 14-75160-SMS, Doc. No. 72) for

the purpose of filing a Notice of Final Cure Mortgage Payment re: Rule 3002.1 which was filed

March 1, 2019 (Case No. 14-75160-SMS, Doc. No. 73).

                                              11.

       On March 22, 2019, Citizens filed its Response to Notice of Final Cure Payment alleging

that the post-petition delinquency was $6,779.50.

                                              12.

       On April 23, 2019, Plaintiff filed a Motion for Determination of Final Cure and Mortgage

Payment re: Rule 3002.1 (Motion to Deem Mortgage Current) (the “Motion”) (Case No. 14-

75160-SMS, Doc. No. 76) asking the Court to determine that he made all mortgage payments as

required by the chapter 13 plan.

                                              13.

       Plaintiff’s Motion and Citizens Trust Bank’s response thereto (Case No. 14-75160-SMS,

Doc. No. 78) came before the Court for hearing on August 27, 2019. At the hearing on the

Motion, a consent agreement was announced.

                                              14.

       On January 30, 2020, the Court entered a Consent Order on Motion to Deem Mortgage

Current (Case No. 14-75160-SMS, Doc. No. 85)(the “Order”).
Case 20-06070-sms         Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13            Desc Main
                                   Document     Page 4 of 14


                                                 15.

       The Order required Plaintiff to tender to Citizens Trust Bank certified funds of

$15,794.24 within ten (10) days of entry of the Order, which would bring Plaintiff current

through January 1, 2020. The Order required Citizens Trust Bank, among other things, to allow

online access to his mortgage account within seven (7) calendar days of entry of the Order.

                                                 16.

       On February 6, 2020, Plaintiff delivered to his bankruptcy counsel, Jeff Field &

Associates, certified funds of $15,794.24 with instruction to release the funds once his online

access was enabled.

                                                 17.

       During the seven (7) day period following entry of the Order, Plaintiff continually

attempted to access his online account. Initially no access was enabled. When Jeff Field &

Associates brought the issue to the attention of Citizens and LoanCare, Defendants admitted that

after they manually enabled online an access a glitch caused online access to again be disabled

due to his delinquent status. After the glitch was remedied, Plaintiff was able to obtain online

access for a short period of time but only able to see records going back to 2004. Shortly

thereafter, Plaintiff lost online access completely.

                                                 18.

       Even though online access was removed and in order to show good faith on his part to

resolve the issue, Plaintiff allowed Jeff Field & Associates to release to Citizens Trust Bank the

certified funds of $15,794.24. The funds were priority mailed February 20, 2020 and delivered

February 24, 2020.
Case 20-06070-sms         Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13        Desc Main
                                   Document     Page 5 of 14


                                                19.

       Throughout February 2020, Plaintiff attempted multiple times to make his February

mortgage payment. Every time he contacted Citizens or its servicer LoanCare either via phone or

branch location, he was explicitly told that they could not accept payment because (a) his

account is in bankruptcy and/or (b) his account is in foreclosure status.

                                                20.

       Citizens provided Plaintiff with a monthly mortgage statement dated March 16, 2020 (his

April mortgage statement) that reflects two payments on March 4, 2020, one for $5,435.60 and

one for $10,358.64 and one payment on March 6, 2020 in the amount of $1,125.20. See attached

March 16, 2020 statement as Exhibit A.

                                                21.

       The April mortgage statement states that the payment for April 1, 2020 is $1,446.42 and

the total payment due to bring the loan current Is $8,663.04 after an unapplied balance of

$233.70 is applied.

                                                22.

       Per the Court’s Order (Case No. 14-75160-SMS, Doc. No. 85), the amount due to bring

the loan current through April should not have exceeded $4,339.26 ($1,446.42 for February,

March and April) and with the $1,125.20 payment on March 6, 2020 should have been

$3,214.06.

                                                23.

       Defendants refuse to accept Plaintiff’s monthly mortgage payments unless he pays the

entire wrongful amount.
Case 20-06070-sms          Doc 1   Filed 04/27/20 Entered 04/27/20 15:03:13            Desc Main
                                   Document     Page 6 of 14


                                                24.

        Defendants are attempting to collect from Plaintiff Fees, Charges or Expenses not

disclose in the course of the Plaintiff’s Chapter 13 bankruptcy as required by F.R.Bankr.P.

3002.1 and this Court’s Order.

                                                25.

        Defendants have willfully failed to credit payments received under the Plaintiff’s

confirmed Chapter 13 plan as required by 11 U.S.C. § 524(i).

                                                26.

        Since the completion of Plaintiff’s Chapter 13 bankruptcy, Defendants have failed to

properly account for and apply the mortgage loan payments made by the Plaintiff on the Note.

                                                27.

        Since the completion of Plaintiff’s Chapter 13 bankruptcy, Defendants have failed to

update their records to reflect Plaintiff’s bankruptcy status by incorrectly stating that he was “in

bankruptcy” while simultaneously claiming he was “in foreclosure status”.

                                                28.

        Defendants have failed to allow online access for Plaintiff in contravention of this

Court’s Order.

                                                29.

        Defendants failure to credit payments, amongst these other failures, have caused material

injury to the Plaintiff.

PLAINTIFF’S FIRST CLAIM FOR RELIEF: VIOLATION OF 11 U.S.C. §§ 105 AND 524

                                                30.

        The previously stated allegations are incorporated herein.
Case 20-06070-sms         Doc 1     Filed 04/27/20 Entered 04/27/20 15:03:13              Desc Main
                                    Document     Page 7 of 14


                                                 31.

       11 U.S.C. § 524(i) provides that “The willful failure of a creditor to credit payments

received under a plan confirmed under this title, unless the order confirming the plan is revoked,

the plan is in default, or the creditor has not received payments required to be made under the

plan in the manner required by the plan (including crediting the amounts required under the

plan), shall constitute a violation of an injunction under subsection (a)(2) if the act of the creditor

to collect and failure to credit payments in the manner required by the plan caused material

injury to the debtor.”

                                                 32.

       Defendants failed to properly credit payments pursuant to the confirmed plan but also in

contravention of this Court’s Order.

                                                 33.

       Defendants failed to allow timely access to Plaintiff’s online account in contravention of

this Court’s Order.

                                                 34.

       The Plaintiff has incurred damages including the attorney’s fees of this action.

    PLAINTIFF’S SECOND CLAIM FOR RELIEF: VIOLATION OF GENERAL
  SERVICING POLICIES, PROCEDURES AND REQUIREMENT PURSUANT TO 12
                            CFR 1024.38

                                                 35.

       The previously stated allegations are incorporated herein.

                                                 36.

       Defendants are parties to which 12 CFR 1024.38 apply, and the requirement of 12 CFR

1024.38 apply to the Mortgage at issue in this Complaint.
Case 20-06070-sms         Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13             Desc Main
                                   Document     Page 8 of 14


                                                37.

       12 CFR 1024.38 required Defendants to maintain policies, procedures and requirements

to achieve certain objectives, among which are (a) providing timely and accurate information and

(b) investigating and correcting errors and (c) facilitating oversight of, and compliance by service

providers.

                                                38.

       Defendants actions during and following the Chapter 13 (e.g. failing to provide accurate

mortgage statements, failing to update Plaintiff’s bankruptcy/foreclosure status, failure to update

their records to comply with this Court’s Orders, failing to provide online access, failing to apply

payments correctly) demonstrate an appalling mishandling of Plaintiff’s account and failure to

maintain these policies, procedures and requirements.

       PLAINTIFF’S THIRD CLAIM FOR RELIEF: VIOLATION OF PAYMENT
            PROCESSING REQUIREMENTS OF 12 CFR § 1026.36(c)(1)

                                                39.

       The previously stated allegations are incorporated herein.

                                                40.

       Defendants violate 12 CFR § 1026.36(c)(1) when they fail to timely and accurately

credit payments on a consumer mortgage loan.

                                                41.

       Defendants are entities to which 12 CFR § 1026.36(c)(1)            applies, and 12 CFR §

1026.36(c)(1) is applicable to Plaintiff’s Mortgage.

                                                42.

       In addition to failing to properly apply payment during the Chapter 13, Defendants have

failed to accept and credit payments following the closing of Plaintiff’s Chapter 13.
Case 20-06070-sms        Doc 1       Filed 04/27/20 Entered 04/27/20 15:03:13          Desc Main
                                     Document     Page 9 of 14


  PLAINTIFF’S FOURTH CLAIM FOR RELIEF: INACCURATE AND MISLEADING
        PERIODIC STATEMENTS IN VIOLATION OF 12 CFR § 1026.41(c)

                                               43.

       The previously stated allegations are incorporated herein.

                                               43.

       Defendants violated 12 CFR § 1026.41 when they failed to provide accurate monthly

statements during and after the bankruptcy.

                                               44.

       Defendants failed to update the April mortgage statement to accurate reflect the accurate

amount due by Plaintiff even though Defendants had forty-six (46) days between entry of this

Court’s January 30, 2020 Order and the April mortgage statement dated March 16, 2020.

           PLAINTIFF’S FIFTH CLAIM FOR RELIEF: VIOLATION OF THE
                              AUTOMATIC STAY

                                               45.

       The previously stated allegations are incorporated herein.

                                               46.

       The Plaintiff’s wages earned during the course of the Chapter 13 bankruptcy were

property of the bankruptcy estate.

                                               47.

       Defendants misapplied payments made from the property of the bankruptcy estate.

                                               48.

       Defendants’ misapplication of payments made from the property of the bankruptcy estate

was an act to obtain possession of or exercise control over property of the bankruptcy estate.
Case 20-06070-sms          Doc 1     Filed 04/27/20 Entered 04/27/20 15:03:13        Desc Main
                                    Document      Page 10 of 14


                                                49.

        Defendants’ conduct constitutes a violation of the automatic stay under 11 U.S.C. Section

362.

PLAINTIFF’S SIXTH CLAIM FOR RELIEF: CONTEMPT OF COURT FOR FAILURE
 TO COMPLY WITH THE CONFIRMATION ORDER AND SUBSEQUENT ORDERS

                                                50.

        The previously stated allegations are incorporated herein.

                                                51.

        The Order Confirming Chapter 13 Plan dated March 24, 2015 confirmed the plan filed

December 30, 2014 (Doc. No. 6).

                                                52.

        Pursuant to 11 U.S.C. Section 1327, the provisions of a confirmed plan bind the Debtor

and each creditor.

                                                53.

        The Court entered an Order on January 30, 2020 (Doc. No. 85) establishing the post-

petition arrearage in Plaintiff’s case.

                                                54.

        Defendants violate the terms of the confirmed Chapter 13 plan and the Court’s Order of

January 30, 2020 when it seeks to change the post-petition arrearage.

    PLAINTIFF’S SEVENTH CLAIM FOR RELIEF: DEMAND FOR ACCOUNTING

                                                55.

        The previously stated allegations are incorporated herein.
Case 20-06070-sms          Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13          Desc Main
                                   Document      Page 11 of 14


                                                56.

        Defendants have failed to properly account for and apply the payments on the Note made

by the Plaintiff.

                                                57.

        This Court should require the Defendants to provide a true and accurate account of the

Note and where necessary this Court should order the Defendants to correct its account on the

Note.

        WHEREFORE, the Plaintiff prays that this Court:

         1.     Enter a judgment against Defendants for damages in the amount of $100,000.00;

         2.     Award punitive damages against Defendants for their conduct;

         3.     Award Plaintiff’s reasonable attorney fees and costs;

         4.     Require Defendants to update Plaintiff’s account to adhere to this Court’s January

                30, 2020 Order;

         5.     Require Defendants to permanently enable online access to Plaintiff’s Mortgage

                account;

         6.     Require Defendants to provide a complete accounting of Plaintiff’s Mortgage

                loan;

         7.     For such other relief as this Court deems necessary and proper.
Case 20-06070-sms       Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13   Desc Main
                                Document      Page 12 of 14




Dated: April 27, 2020

                                         Respectfully submitted,
                                         JEFF FIELD & ASSOCIATES

                                         /s/ Christopher J. Sleeper
                                         ____________________________________
                                         CHRISTOPHER J. SLEEPER
                                         Attorney for Debtor
                                         State Bar No. 700884

342 North Clarendon Avenue
Scottdale, GA 30079
404-499-2700
contactus@fieldlawoffice.com
                            EXHIBIT A
Case 20-06070-sms   Doc 1     Filed 04/27/20 Entered 04/27/20 15:03:13   Desc Main
                             Document      Page 13 of 14
Case 20-06070-sms   Doc 1    Filed 04/27/20 Entered 04/27/20 15:03:13   Desc Main
                            Document      Page 14 of 14
